DETAILED ACTION
This Action is responsive to the Amendment filed on 05/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claim 3 and Claim 5, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 1, 3, 5-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2004/0026779), in view of Dede (US 2018/0025962).

Regarding claim 1, Cai (see, e.g., FIG. 7) discloses a semiconductor comprising: 
a substrate 706 having a heat sink 716, said heat sink 716 including a plurality of spaced-apart depressions 716, and an area inside said depressions filled with one or more materials e.g., a metal having a heat conductivity greater than said substrate 706 (Para 0021, Para 0032); and 
wherein the spaced-apart depressions 716 are made of at least one material e.g., a metal that increases the mechanical strength of said substrate 706 (Para 0021, Para 0022, Para 0032).
Regarding “the spaced apart depressions are in the form of a plurality of spaced-apart truncated cones,” it would have been an obvious matter of design choice to adjust the shape of the top of the cone to be either truncated or tapered to a point as taught by Dede (see, e.g., FIG. 3 and FIG. 5; Para 0027-Para 0030) who teaches truncated cones 170 and cones tapered to a point 170. Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed truncated cones was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 3, Dede (see, e.g., FIG. 3) teaches said spaced-apart truncated cones 170 (Para 0031). 
Examiner Note: it is noted that Cai/Dede shows all aspects of the semiconductor device according to the claimed invention and the method step of said spaced-apart truncated cones are created by etching is an intermediate method step that does not affect the structure of the final device. 

Regarding claim 5, Cai (see, e.g., FIG. 7) teaches the one or more materials e.g., a metal (Para 0032).
Examiner Note: it is noted that Cai shows all aspects of the semiconductor device according to the claimed invention and the method step of depositing the one or more materials by sputtering is an intermediate method step that does not affect the structure of the final device. 

Regarding claim 6, although Cai (see, e.g., FIG. 7) / Dede (see, e.g., FIG. 3) show substantial features of the claimed invention, Cai (see, e.g., FIG. 7) / Dede (see, e.g., FIG. 3) fail to expressly teach that the spaced-apart truncated cones include a top radius and a bottom radius, said top radius spaced apart from said bottom radius, and heat conduction flows from said top radius to said bottom radius.
Regarding “spaced-apart truncated cones include a top radius and a bottom radius,” it would have been an obvious matter of design choice to adjust the shape of the metal-filled recess regions 716 (of Cai, FIG. 7) to take different geometrical shapes, e.g., circular, elliptical, or the like as taught by Cai (see, e.g., FIG. 5; Para 0030) who teaches that the metal-filled recessed region 508 may be a circular geometrical shape, thereby giving the metal filled recessed regions 716 a top radius and a bottom radius. Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed spaced-apart truncated cones includes a top radius and a bottom radius was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Thus, the combination of Cai (see, e.g., FIG. 5, FIG. 7) / Dede (see, e.g., FIG. 3) teaches that said spaced-apart truncated cones 716 (of Cai, FIG. 7; modified with a truncated top 165 of Dede FIG. 3) include a top radius 165 (truncated top as per the teachings of Dede, FIG. 3; a radius top as per the teachings of Cai, FIG. 5) and a bottom radius, e.g., bottom of 716 (with radius bottom as per the teachings of Cai, FIG. 5), said top radius 165 (the truncated top as per the teachings of Dede, FIG. 3; and a radius top as per the teachings of Cai, FIG. 5) spaced apart from said bottom radius e.g., bottom of 716 (with bottom radius as per the teachings of Cai, FIG. 5), and heat conduction flows from said top radius 165 (truncated top as per the teachings of Dede, FIG. 3; a radius top as per the teachings of Cai, FIG. 5) to said bottom radius e.g., bottom of 716 (with bottom radius as per the teachings of Cai, FIG. 5) (Cai: Para 0030, Para 0032; Dede: Para 0015, Para 0027).

Regarding claim 7, the combination of Cai (see, e.g., FIG. 5, FIG. 7) / Dede (see, e.g., FIG. 3) teaches spaced-apart truncated cones 716 (of Cai, FIG. 7; modified to with a truncated top 165 of Dede FIG. 3) include a top radius 165 (truncated top as per the teachings of Dede, FIG. 3; a radius top as per the teachings of Cai, FIG. 5) and a bottom radius, e.g., bottom of 716 (with bottom radius as per the teachings of Cai, FIG. 5), said top radius 165 (truncated top as per the teachings of Dede, FIG. 3; a radius top as per the teachings of Cai, FIG. 5) spaced apart from said bottom radius e.g., bottom of 716 (with bottom radius as per the teachings of Cai, FIG. 5), and said top radius 165 (truncated top as per the teachings of Dede, FIG. 3; a radius top as per the teachings of Cai, FIG. 5) having a higher temperature than said bottom radius e.g., bottom of 716 (with bottom radius as per the teachings of Cai, FIG. 5) when heat is conducted through said heat sink 716 (Cai: Para 0030, Para 0032; Dede: Para 0015, Para 0027).

Regarding claim 8, Dede (see, e.g., FIG. 3) teaches that the height 12 of the cone 170 is 450 µm (Para 0027, Para 0029, Para 0031). 
Although Cai / Dede show substantial features of the claimed invention, Cai / Dede fail to expressly teach a top radius for the said cone is 100 µm, the bottom radius is 600 µm. The combination of Cai (see, e.g., FIG. 5, FIG. 7) / Dede (see, e.g., FIG. 3) does, on the other hand, teach 165 (truncated top as per the teachings of Dede, FIG. 3; a radius top as per the teachings of Cai, FIG. 5) and a bottom radius, e.g., bottom of 716 (with bottom radius as per the teachings of Cai, FIG. 5) (Cai: Para 0030, Para 0032; Dede: Para 0027). However, differences in the top radius and the bottom radius will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radii difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the top radius for the cone being 100 µm, the bottom radius being 600 µm, it would have been obvious to one of ordinary skill in the art to use or modify the radii of the truncated cones in the device of Cai through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed radii or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 19, Cai (see, e.g., FIG. 7) teaches that said substrate 706 is silicon germanium, aluminum gallium nitride or gallium nitride (Para 0032).
Regarding claim 20, Cai (see, e.g., FIG. 7) teaches that said substrate 706 is silicon germanium, aluminum gallium nitride or gallium nitride (Para 0032).

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2004/0026779), in view of Dede (US 2018/0025962), and further in view of Guo (US 2007/0246796).

Regarding claim 18, Cai/Dede fail to teach that the substrate is silicon germanium. Cai does, however, teach that the substrate 706 is can be either silicon, germanium, silicon carbide, or gallium nitride (Para 0032). 
Guo (see, e.g., FIG. 1B), on the other hand, teaches the substrate 115 can be either silicon, silicon germanium, or gallium arsenide (Para 0016).
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either silicon or silicon germanium Cai/Dede’s device because these materials were recognized in the semiconductor art for their use as substrate, as taught by Guo, and selecting between known equivalents would be within the level of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that a person of skill in the art would not have been motivated to modify the heat sinks disclosed in Cai with the truncated cones disclosed in Dede because the truncated cones disclosed in Dede are fluid channels metallization layers that do not dissipate heat. Instead, the reference teaches that the layers reduce electrical on-resistance of the semiconductor device. 
Examiner responds:
The Examiner disagrees. The semiconductor fluid channels—truncated cones 170—in Dede, see, e.g., FIG. 3, facilitate heat removal at the heat source, e.g., the semiconductor device. Moreover, the fluid channel metallization layer may lower the electrical on-resistance within the semiconductor device caused by the semiconductor fluid channels, maintaining or even improving the electrical performance of the semiconductor device while simultaneously improving heat removal from the semiconductor device (Dede: Para 0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817